Exhibit 10.1

EXECUTION VERSION

SUNTRUST BANK

303 Peachtree Street

Atlanta, Georgia 30308

SUNTRUST ROBINSON

HUMPHREY, INC.

3333 Peachtree Road

Atlanta, Georgia 30326

April 2, 2018

NN, Inc.

207 Mockingbird Lane

Johnson City, Tennessee 37604

 

Attention:    Tom Burwell    Senior Vice President and Chief Financial Officer

Project Phoenix

$200 Million Senior Secured Incremental First Lien Term Loan Facility

$100 Million Senior Secured Revolving Credit Facility

$1,025 Million Senior Secured First Lien Term Loan Facility

Commitment Letter

Ladies and Gentlemen:

You have advised SunTrust Bank (“SunTrust Bank”) and SunTrust Robinson Humphrey,
Inc. (“STRH” and, together with SunTrust Bank, the “Commitment Parties”, “us” or
“we”) that NN, Inc., a Delaware corporation (the “Borrower” or “you”), intends
to acquire (the “Acquisition”) all of the equity interests of the entity
identified to us as “Project Phoenix” (the “Target”) from the existing
shareholder of the Target (the “Seller”). The Acquisition will be effected by
the purchase by Precision Engineered Products, LLC, a Delaware limited liability
company and subsidiary of the Borrower (the “Purchaser”), of all the capital
stock of the Target from the Seller, after which the Target and its subsidiaries
will be direct or indirect subsidiaries of the Borrower.

You have further advised us that the total funds needed to (a) finance the
Acquisition, (b) refinance certain existing indebtedness of the Borrower and its
subsidiaries and the Target and its subsidiaries (the “Refinancing”), including,
without limitation, if the Required Amendments are not obtained prior to the
Launch Date, all indebtedness outstanding under the Borrower’s Amended and
Restated Credit Agreement, dated as of September 30, 2016 (as amended by the
Incremental Amendment to Amended and Restated Credit Agreement, dated as of
October 31, 2016, Amendment No. 1 to the Amended and Restated Credit Agreement,
dated as of April 3, 2017, Amendment No. 2 to the Amended and Restated Credit
Agreement, dated as of August 15, 2017 and Amendment No. 3 to the Amended and
Restated Credit Agreement, dated as of November 24, 2017, the “Existing Credit
Agreement”), (c) pay fees and expenses incurred in connection with the
Transactions (as hereinafter defined),



--------------------------------------------------------------------------------

and (d) provide ongoing working capital and funds for other general corporate
purposes of the Borrower and its subsidiaries, is anticipated to consist of:

(i) if the Required Amendments (as hereinafter defined) are obtained prior to
the April 9, 2018 (or such later date as agreed by the Commitment Parties) (the
“Launch Date”), a $200 million incremental senior secured term first lien loan
facility (the “Incremental Term Loan Facility”) under the Existing Credit
Agreement, as described in the Summary of Terms attached hereto as Exhibit A
(the “Incremental Term Loan Facility Term Sheet”);

(ii) if the Required Amendments are not obtained prior to the Launch Date,
senior secured first lien credit facilities in the amount of up to $1,125
million for the Borrower consisting of (A) a first lien term loan facility in
the amount of up to $1,025 million (the “First Lien Term Loan Facility”), and
(B) a first lien revolving credit facility in the amount of up to $100 million
(the “Revolving Credit Facility” and, together with the First Lien Term Loan
Facility, the “First Lien Credit Facilities” and together with the Incremental
Term Loan Facility, the “Facilities”), each as described in the Summary of Terms
attached hereto as Exhibit B (the “First Lien Credit Facilities Term Sheet”);
and

(iii) cash on hand.

In connection with the Acquisition, it is intended that the Borrower will seek
an amendment (the “Amendment”) to the Existing Credit Agreement (the Existing
Credit Agreement as amended by the Amendment, hereinafter referred to as the
“Amended Credit Agreement”) to implement the amendments (such amendments, the
“Required Amendments”) described in Exhibit D to this Commitment Letter (such
amendments, the “Required Amendments Term Sheet” and together with the
Incremental Term Loan Facility Term Sheet and the First Lien Credit Facilities
Term Sheet, the “Term Sheets”).

As used herein, the term “Debt Financing” means the transactions described in
clauses (i) and (ii) above and the term “Transactions” means, collectively, the
Acquisition, the Refinancing, the Debt Financing, the Amendment and the payment
of fees, commissions and expenses in connection with each of the foregoing. This
letter, including the Term Sheets and the Conditions Annex attached hereto as
Exhibit C (the “Conditions Annex”), is hereinafter referred to as the
“Commitment Letter”. The date of the consummation of the Acquisition is referred
to herein as the “Acquisition Closing Date”. The date of the consummation of the
Acquisition and the first extension of credit under any of the Facilities is
referred to herein as the “Closing Date”. Except as the context otherwise
requires, references to the “Borrower and its subsidiaries” will include the
Target and its subsidiaries after giving effect to the Transactions and
references to the “Target” will include the Target and its subsidiaries.

1. Commitments.

(a) SunTrust Bank (in such capacity, the “Initial Term Loan Lender”) is pleased
to advise you of its commitment to provide 100% of each of the Incremental Term
Loan Facility and the First Lien Term Loan Facility. The foregoing commitments
hereunder in respect of the Incremental Term Loan Facility and the First Lien
Term Loan Facility shall each automatically be reduced, on a dollar-for-dollar
basis, by the aggregate net proceeds from the issuance or sale prior to the
Closing Date of any equity securities of the Borrower (the “Equity Offering”)
upon the closing thereof.

(b) SunTrust Bank (in such capacity, an “Initial Revolving Lender” and, together
with the Initial Term Loan Lender, the “Initial Lenders”) is pleased to advise
you of its commitment to provide 50% of the Revolving Credit Facility.

 

-2-



--------------------------------------------------------------------------------

2. Engagements and Titles. It is agreed that:

(a) each of (A) STRH will act as a joint lead arranger for the Amendment (in
such capacity, the “Amendment Lead Arranger”) to solicit consents for the
approval of the Amendment from the lenders under the Existing Credit Agreement
(the “Existing Lenders”) and (B) STRH will act as a joint bookrunner for the
Amendment;

(b) each of (A) STRH will act as a joint lead arranger for the Incremental Term
Loan Facility and the First Lien Term Loan Facility (in such capacity, the “Term
Loan Lead Arranger”) to form a syndicate of banks, financial institutions and
other institutional lenders with respect to the Incremental Term Loan Facility
and the First Lien Term Loan Facility (collectively, the “Term Loan Lenders”) in
consultation with you and (B) STRH will act as a joint bookrunner for the
Incremental Term Loan Facility and the First Lien Term Loan Facility;

(c) each of (A) STRH will act as a joint lead arranger for the Revolving Credit
Facility (in such capacity, the “Revolving Lead Arranger” and together with the
Amendment Lead Arranger and the Term Loan Lead Arranger, the “Lead Arrangers”)
to form a syndicate of banks, financial institutions and other institutional
lenders with respect to the Revolving Credit Facility (including SunTrust Bank)
(collectively, the “Revolving Lenders” and together with the Existing Lenders
and the Term Loan Lenders, the “Lenders”) in consultation with you and (B) STRH
will act as a joint bookrunner for the Revolving Credit Facility;

(d) SunTrust Bank will act as sole and exclusive administrative agent and
collateral agent for the First Lien Credit Facilities (in such capacity, the
“First Lien Administrative Agent”); and

(e) SunTrust Bank will act as sole and exclusive documentation agent for the
Facilities.

It is further agreed that, notwithstanding anything to the contrary contained
herein, SunTrust Bank or STRH shall have “left” and highest placement in any and
all marketing materials or other documentation used in connection with the
Facilities (in each case, notwithstanding any appointment of any additional
agents, arrangers or bookrunners for the Facilities).

Notwithstanding the foregoing, you may, on or prior to the date which is 10
business days after the date of your acceptance of this Commitment Letter in
accordance with the terms hereof (but in any event, not after the consents to
the Required Amendments have been obtained), appoint additional joint lead
arrangers, bookrunners, syndication agents, documentation agents or co-managers
or confer other titles in respect of the Facilities (any such joint lead
arranger, bookrunner, syndication agent, documentation agent, co-manager or
other titled institution, an “Additional Agent”) in a manner and with economics
determined by you in consultation with the Commitment Parties (it being
understood that (i) you may allocate up to 50% of the total economics in respect
of the Incremental Term Loan Facility and the First Lien Term Loan Facility to
Additional Agents (which shall be pro rata across the Incremental Term Loan
Facility and the First Lien Term Loan Facility); provided that upon any such
allocation, such Additional Agent shall also provide a commitment in respect of
a corresponding portion of the Revolving Credit Facility, (ii) each such
Additional Agent (or its affiliate) shall assume a proportion of the commitments
with respect to the Incremental Term Loan Facility and the First Lien Term Loan
Facility that is equal to the proportion of the economics allocated to such
Additional Agent (or its affiliates in respect thereof), (iii) the economics
granted to any Additional Agent shall not exceed the economics of any Commitment
Party and (iv) to the extent you appoint (or confer titles on) any Additional
Agent in respect of the Incremental Term Loan Facility and the First Lien Term
Loan Facility, the economics allocated to, and the commitment

 

-3-



--------------------------------------------------------------------------------

amount of, SunTrust Bank in respect of such Facility will be proportionately
reduced (or otherwise reduced in a manner agreed by you and us) by the amount of
the economics allocated to, and the commitment amount of, such Additional Agent
(or its affiliate), in each case upon the execution and delivery by such
Additional Agent during such 10 business day period referenced above of
customary joinder documentation reasonably acceptable to you and us and,
thereafter, each such Additional Agent shall constitute a “Commitment Party,”
“Initial Term Lender,” “Initial Revolving Lender,” “Initial Lender,” “Term Loan
Lead Arranger,” “Revolving Leader Arranger” and “Lead Arranger”, as applicable,
under this Commitment Letter and under the Fee Letter). No additional agents,
co-agents, arrangers or bookrunners will be appointed, and no other titles will
be awarded, and no other compensation will be paid (other than compensation
expressly contemplated by this Commitment Letter and the Fee Letter) unless you
and we shall agree in writing.

3. Conditions.

(a) The commitments and undertakings of the Commitment Parties hereunder are
subject solely to the satisfaction of the conditions precedent set forth in the
Conditions Annex.

(b) Notwithstanding anything in this Commitment Letter, the Fee Letter, the
definitive documentation for the Facilities (the “Facilities Documentation”) or
any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations and warranties
relating to the Target, its subsidiaries and their respective businesses the
accuracy of which shall be a condition to the availability of the Facilities on
the Closing Date shall be (A) the representations and warranties made by, or
with respect to, the Target and its subsidiaries in the Purchase Agreement (as
defined in the Conditions Annex) as are material to the interests of the Lenders
(in their capacities as such), but only to the extent that you (or any of your
affiliates) have the right (determined without regard to any notice requirement)
to terminate your (or any of your affiliates) obligations under the Purchase
Agreement (or decline or otherwise refuse to consummate the Acquisition pursuant
to the Purchase Agreement) as a result of a breach of any such representation
and warranty in the Purchase Agreement or any such representation and warranty
not being accurate (in each case, determined without regard to any notice
requirement) (the “Specified Purchase Agreement Representations”) and (B) the
Specified Representations (as hereinafter defined) and (ii) the terms of the
Facilities Documentation shall be in a form such that they do not impair
availability of or the initial funding of the Facilities on the Closing Date if
the conditions set forth, or referred to, in the Conditions Annex are satisfied
or waived, it being understood that to the extent that any security interests in
any Collateral (as defined in the First Lien Credit Facilities Term Sheet) or
any deliverable related to the perfection of a security interest in any
Collateral (other than (1) security interests in Collateral subject to the
Uniform Commercial Code (and the equivalent law or statute in the relevant
foreign jurisdictions) that may be perfected by the filing of Uniform Commercial
Code financing statements (and the equivalents thereof in the relevant foreign
jurisdictions) and (2) the delivery of stock certificates evidencing
certificated stock that is part of the Collateral (other than stock issued by
foreign subsidiaries and any such certificated stock certificates of any
subsidiary of the Target solely to the extent such certificates are not received
from the Target after your use of commercially reasonable efforts to obtain them
on the Closing Date)) is not or cannot be perfected on the Closing Date after
your use of commercially reasonable efforts to do so, the perfection of security
interests therein shall not constitute a condition precedent to the availability
of the Facilities on the Closing Date but shall be required to be completed
within 60 days after the Closing Date (or such later date as may be agreed by
the First Lien Administrative Agent). For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the
Facilities Documentation relating to organizational existence of the Borrower
and the Guarantors (as defined in the Term Sheets) and good standing of the
Borrower and each Guarantor in their respective jurisdictions of organization;
organizational power and authority and due authorization, execution and
delivery, in each case, as they relate to entering into and performance of the
Facilities Documentation; enforceability of the Facilities Documentation;

 

-4-



--------------------------------------------------------------------------------

no conflicts with or consent under organizational documents of the Borrower and
the Guarantors as they relate to the entering into and performance of the
Facilities Documentation; solvency as of the Closing Date (after giving effect
to the Transactions) of the Borrower and its subsidiaries on a consolidated
basis; use of proceeds; subject to the parenthetical in the immediately
preceding sentence, creation, validity, priority (subject to permitted liens)
and perfection of security interests in the Collateral; Federal Reserve margin
regulations; sanctions laws; the USA PATRIOT Act; anti-corruption laws;
anti-money laundering laws; and the Investment Company Act. Notwithstanding
anything to the contrary contained herein, to the extent any of the Specified
Purchase Agreement Representations or the Specified Representations with respect
to the Target, its subsidiaries and their respective businesses are qualified or
subject to “material adverse effect,” the definition thereof shall be “Company
Material Adverse Effect”, as defined in the Purchase Agreement on the date
hereof, for purposes of any representations and warranties made or to be made
on, or as of, the Closing Date. This paragraph, and the provisions contained
herein, shall be referred to as the “Limited Conditionality Provision.”

4. Syndication.

(a) The Lead Arrangers intend to commence solicitation of consents to the
Amendment and syndication of the Facilities promptly upon your acceptance of
this Commitment Letter and the Fee Letter. You agree, until the Syndication
Assistance Termination Date (as hereinafter defined), to actively assist, to
cause your subsidiaries to actively assist, and to use your commercially
reasonable efforts to cause the Target and its subsidiaries to actively assist,
the Lead Arrangers in obtaining the consents necessary to approve the Amendment
and achieving a syndication of the Facilities that is satisfactory to us and
you. Such assistance shall include your (i) providing and causing your advisors,
and using commercially reasonable efforts to cause advisors of the Target, to
provide the Commitment Parties upon request with all information reasonably
deemed necessary by the Lead Arrangers to complete the solicitation and
syndication, including, but not limited to, information and evaluations prepared
by you, the Target and your and its advisors, or on your or its behalf, relating
to the Transactions (including the Projections (as hereinafter defined), the
“Information”), (ii) assisting in the preparation of confidential information
memoranda and other materials to be used in connection with the solicitation of
consents to the Amendment and syndication of the Facilities (collectively with
the Term Sheets and any additional summary of terms prepared for distribution to
Public Lenders (as hereinafter defined), the “Information Materials”),
(iii) using your commercially reasonable efforts to ensure that the solicitation
and syndication efforts of the Lead Arrangers benefit materially from your
existing banking relationships and the existing banking relationships of the
Target, (iv) using your commercially reasonable efforts to obtain public
corporate credit, corporate family and senior secured debt ratings of the
Borrower (after giving effect to the Transactions) from Standard & Poor’s
Financial Services LLC, a subsidiary of The McGraw-Hill Companies, Inc. (“S&P”),
and Moody’s Investors Service, Inc. (“Moody’s”), respectively, together with
ratings and recovery ratings for the Facilities from such rating agencies, in
each case, prior to the Marketing Period Commencement Date (as hereinafter
defined) and to participate actively in the process of securing such ratings,
including having your senior management and (to the extent reasonable and
practical) appropriate members of management of the Target meet with such rating
agencies, and (v) otherwise assisting the Lead Arrangers in their solicitation
and syndication efforts, including by making your officers and advisors and the
officers and advisors of the Target and its subsidiaries available from time to
time to attend and make presentations regarding the business and prospects of
the Borrower and its subsidiaries, as appropriate, at one or more meetings of
Existing Lenders and prospective Lenders.

(b) It is understood and agreed that STRH will manage and control all aspects of
the solicitation of consents to the Amendment and syndication with respect to
the Facilities in consultation with you and the other Lead Arrangers, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders. Subject to clause (c) below and effective
only upon the funding of the

 

-5-



--------------------------------------------------------------------------------

Facilities on the Closing Date, in connection with the syndication of each of
the Facilities, as each new Lender is added to any Facility, the commitments of
each Initial Lender to such Facility shall be reduced pro rata based on their
respective commitments to such Facility. It is understood that no Lender
participating in the Facilities will receive compensation from you in order to
obtain its commitment, except on the terms contained herein and in the
applicable Term Sheet. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers.

(c) Notwithstanding the right of the Lead Arrangers to syndicate the Facilities
and receive commitments with respect thereto or to assign their respective
commitments hereunder, (i) no Initial Lender shall be relieved, released or
novated from its obligations hereunder, including its obligation to fund its
commitment to the respective applicable Facilities on the Closing Date, in
connection with any syndication, assignment or participation of any of such
Facilities, including its commitment in respect thereof, until funding of such
Facilities on the Closing Date and (ii) each Initial Lender shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the respective applicable Facilities, including all
rights with respect to consents, modifications, supplements, waivers and
amendments, until the Closing Date has occurred, in each case unless you
otherwise agree in writing. Without limiting your obligations to assist with the
syndication efforts as set forth herein, it is understood that the commitments
of the Initial Lenders hereunder are not conditioned upon the syndication of the
Facilities and in no event shall the commencement or successful completion of
the syndication of the Facilities, nor your compliance with the foregoing
provisions of this Section 4 or any other provision of this Commitment Letter,
the Fee Letter or the Facilities Documentation (in each case, other than the
provisions of the Conditions Annex), constitute a condition to the availability
of the Facilities on the Closing Date.

(d) The provisions of this Section 4 shall remain in full force and effect until
the earliest of (i) 90 days following the Closing Date, (ii) the completion of a
Successful Syndication (as defined in the Fee Letter) on or after the Closing
Date and (iii) the termination of this Commitment Letter pursuant to the last
paragraph hereof other than as a result of the occurrence of the Closing Date
(the “Syndication Assistance Termination Date”).

(e) In consideration of the time and resources that the Commitment Parties will
devote to the Facilities, you agree that, until the occurrence of the
Syndication Assistance Termination Date (but in any event, not prior to the
Acquisition Closing Date if the commitments hereunder are still outstanding),
you will not, and will cause your subsidiaries not to (and will use your
commercially reasonable efforts, to the extent practical and in all instances
subject to, and not in contravention of, the Purchase Agreement as in effect on
the date hereof, to cause the Target and its subsidiaries not to), solicit,
initiate, entertain or permit, or enter into any discussions in respect of, any
offering, placement or arrangement of any competing indebtedness or bank
financing by, or on behalf of, the Borrower, the Target or any of their
respective subsidiaries.

5. Information.

(a) You represent, warrant and covenant that (i) all financial projections
concerning the Borrower, the Target and their respective subsidiaries that have
been or are hereafter made available to the Commitment Parties or any of the
Lenders by you or any of your subsidiaries or representatives (or on your or
their behalf) or by the Target or any of its subsidiaries or representatives (or
on their behalf) (the “Projections”) have been or will be prepared in good faith
based upon assumptions you believe to be reasonable at the time of preparation
(provided that with respect to the Target and its subsidiaries, this
representation, warranty and covenant is made only to your knowledge), it being
understood and agreed that the Projections are as to future events and are not
to be viewed as facts, and that actual results during the

 

-6-



--------------------------------------------------------------------------------

period or periods covered by any such Projections may differ significantly from
the projected results, and such differences may be material and (ii) all
Information, other than Projections, which has been or is hereafter made
available to the Commitment Parties or any of the Lenders by you or any of your
representatives (or on your or their behalf) or, to your knowledge, by the
Target or any of its subsidiaries or representatives (or on their behalf), in
connection with any aspect of the Transactions, as and when furnished, and when
taken as a whole, is and will be complete and correct in all material respects
and does not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not misleading. You agree to furnish us with further and supplemental
information from time to time until the Closing Date and, if requested by us,
for a reasonable period thereafter until the Syndication Assistance Termination
Date, as is necessary to complete the syndication of the Facilities so that the
representations, warranties and covenants in the immediately preceding sentence
are correct in all material respects on the Closing Date and, if applicable, on
such later date on which the syndication of the Facilities is completed as if
the Information were being furnished, and such representations, warranties and
covenants were being made, on such date. In issuing this commitment, and in
soliciting consents to the Amendment and arranging and syndicating the
Facilities, each Commitment Party is and will be using and relying on the
Information without independent verification thereof.

(b) (i) You acknowledge that (A) the Commitment Parties, on your behalf, will
make available Information and Information Materials to the Existing Lenders and
proposed syndicate of Lenders by posting the Information and Information
Materials on IntraLinks, SyndTrak or another similar electronic system and
(B) certain Existing Lenders and prospective Lenders (such Lenders, “Public
Lenders”; all other Lenders, “Private Lenders”) may have personnel that do not
wish to receive material non-public information (within the meaning of the
United States federal securities laws, “MNPI”) with respect to you, the Target
or any of your or its affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information and Information
Materials not containing MNPI (the “Public Information Materials”) to be
distributed to Existing Lenders and prospective Public Lenders.

(ii) Before distribution of any Information and Information Materials (A) to
Existing Lenders and prospective Private Lenders, you shall provide us with a
customary letter authorizing the dissemination of such Information or
Information Materials and (B) to Existing Lenders and prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

(iii) You agree that the Commitment Parties, on your behalf, may distribute the
following documents to all Existing Lenders and prospective Lenders, unless you
advise the Commitment Parties in writing (including by email) within a
reasonable time prior to their intended distributions that such material should
only be distributed to Private Lenders: (A) administrative materials for
Existing Lenders and prospective Lenders such as lender meeting invitations and
funding and closing memoranda, (B) notifications of changes to the Facilities’
terms and (C) other materials intended for Existing Lenders and/or prospective
Lenders after the initial distribution of the Information and Information
Materials, including drafts and final versions of definitive documents with
respect to the Facilities. If you advise us that any of the foregoing items
should be distributed only to Private Lenders, then the Commitment Parties will
not distribute such materials to Public Lenders without further discussions with
you. You agree (whether or not any Information or Information Materials are
marked “PUBLIC”) that Information and Information Materials made available to
Public Lenders in accordance with this Commitment Letter shall not contain MNPI.

 

-7-



--------------------------------------------------------------------------------

6. Expenses. By executing this Commitment Letter, you agree to reimburse the
Commitment Parties from time to time on demand (to the extent you have been
provided an invoice therefor at last three (3) Business Days prior to such
reimbursement), for all reasonable out-of-pocket fees and expenses (including,
but not limited to, (a) the reasonable fees, disbursements and other charges of
counsel to the Commitment Parties and (b) due diligence expenses) incurred in
connection with the Facilities, the solicitation of consents to the Amendment,
the syndication of the Facilities and the preparation of the definitive
documentation for the Amendment and the Facilities, and with any other aspect of
the Transactions and any similar transaction and any of the other transactions
contemplated thereby. You acknowledge that we may receive a benefit, including
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with us including, without limitation, fees paid pursuant hereto.

7. Indemnification. You agree to indemnify and hold harmless each Commitment
Party, each Lender and each of their respective affiliates and their respective
officers, directors, employees, agents, advisors and other representatives (each
an “Indemnified Party”) from and against (and will reimburse each Indemnified
Party as the same are incurred for) any and all claims, damages, losses,
liabilities and expenses (including, without limitation, the reasonable fees,
disbursements and other charges of counsel (which, for the avoidance of doubt,
may include internal counsel) with respect to the Amendment, the Debt Financing
and the Facilities, which shall be limited to one counsel for the Commitment
Parties and, if reasonably necessary, a single local counsel for all Indemnified
Parties (taken as a whole) in each relevant jurisdiction and with respect to
each relevant specialty, and in the case of an actual or perceived conflict of
interest, one additional counsel in each relevant jurisdiction to the affected
Indemnified Parties similarly situated and taken as a whole) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (a) any aspect of the
Transactions or any similar transaction and any of the other transactions
contemplated thereby or (b) the Amendment, the Debt Financing, the Facilities
and any other financings in connection with the Transactions, or any use made or
proposed to be made with the proceeds thereof, except to the extent such claim,
damage, loss, liability or expense is found in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct or material breach of such
Indemnified Party’s contractual obligations to you under this Commitment Letter.
In the case of an investigation, litigation or proceeding to which the indemnity
in this paragraph applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by you, your equityholders or
creditors or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Transaction is
consummated. You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you or your
subsidiaries or affiliates or to your or their respective equity holders or
creditors arising out of, related to or in connection with any aspect of the
Transactions, except to the extent of direct, as opposed to special, indirect,
consequential or punitive, damages determined in a final, nonappealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct or material breach of such
Indemnified Party’s contractual obligations to you under this Commitment Letter.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct or actual damages
resulting from the gross negligence or willful misconduct of such Indemnified
Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

8. Confidentiality. This Commitment Letter, the fee letter among you and the
Commitment Parties (the “Fee Letter”) and the contents hereof and thereof are
confidential and shall not be disclosed by you in whole or in part to any person
or entity without the prior written consent of the

 

-8-



--------------------------------------------------------------------------------

Commitment Parties party thereto except (a) to your directors, officers,
attorneys, accountants, financial advisors and other professional advisors
(collectively, “Representatives”), provided that each such person is advised of
its obligation to retain such information as confidential, (b) this Commitment
Letter and the existence and contents of this Commitment Letter (and the Fee
Letter, to the extent redacted in a manner reasonably satisfactory to the
Commitment Parties) may be disclosed to the Target, the Seller and their
Representatives and equityholders in connection with their consideration of the
Acquisition, provided that each such person is advised of its obligation to
retain such information as confidential, (c) in any legal, judicial or
administrative proceeding or as otherwise required by law or regulation or as
requested by a governmental authority (in which case you agree, to the extent
determined by you in good faith to be permitted by law, to inform us promptly in
advance thereof), (d) this Commitment Letter and the existence and contents of
this Commitment Letter (but not the Fee Letter or the contents thereof) may be
disclosed in any syndication or other marketing materials in connection with the
Facilities (it being acknowledged that the aggregate amount of the fees or other
payments in the Fee Letter may be included in projections and pro forma
information and a generic disclosure of aggregate sources and uses contained in
such syndication and other marketing materials), (e) the Term Sheets and the
Conditions Annex, including the existence and contents thereof, may be disclosed
to any rating agency, (f) this Commitment Letter and the existence and contents
of this Commitment Letter (including the Term Sheets and the Conditions Annex,
but not the Fee Letter or the contents thereof) may be disclosed to any Lenders
or participants or prospective Lenders or prospective participants and (g) this
Commitment Letter and the existence and contents of this Commitment Letter
(including the Term Sheets and the Conditions Annex, but not the Fee Letter or
the contents thereof) may be disclosed in any required filings with the
Securities and Exchange Commission and other applicable regulatory authorities
and stock exchanges (it being acknowledged that the aggregate amount of the fees
or other payments in the Fee Letter may be included in projections and pro forma
information and a generic disclosure of aggregate sources and uses in any such
filings); provided that with respect to clauses (d) through (g), such disclosure
shall be permitted only after your acceptance of this Commitment Letter and the
Fee Letter in accordance with Section 13 hereof.

9. Other Services.

(a) You acknowledge that the Commitment Parties or their respective affiliates
may be providing financing or other services to parties whose interests may
conflict with yours. The Commitment Parties agree that they will not furnish
confidential information obtained from you to any of their other customers and
that they will treat confidential information relating to you, the Target and
your and their respective affiliates with the same degree of care as they treat
their own confidential information. The Commitment Parties further advise you
that they will not make available to you confidential information that they have
obtained or may obtain from any other customer. In connection with the services
and transactions contemplated hereby, you agree that the Commitment Parties are
permitted to access, use and share with any of their bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives any
information concerning you, the Target or any of your or its respective
affiliates that is or may come into the possession of any Commitment Party or
any of its affiliates.

(b) In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i)(A) the arranging and other services described herein
regarding the Facilities are arm’s-length commercial transactions between you
and your affiliates, on the one hand, and the Commitment Parties, on the other
hand, (B) you have consulted your own legal, accounting, regulatory and tax
advisors to the extent you have deemed appropriate, and (C) you are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby; (ii) (A) each Commitment Party has been, is,
and will be acting solely as a principal and, except as otherwise expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you, any of your affiliates or any
other person or entity and (B) no Commitment Party has any obligation to you or
your affiliates

 

-9-



--------------------------------------------------------------------------------

with respect to the transactions contemplated hereby except those obligations
expressly set forth herein; and (iii) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and no
Commitment Party shall have any obligation to disclose any of such interests to
you or your affiliates. To the fullest extent permitted by law, you hereby waive
and release any claims that you may have against any Commitment Party with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.

(c) STRH and/or its affiliates have been retained as the buy-side financial
advisor to the Borrower (in such capacity, the “Financial Advisor”) in
connection with the Acquisition. You agree to any such retention, and further
agree not to assert any claim you might allege based on any actual or potential
conflicts of interest that might be asserted to arise or result from, on the one
hand, such retention of the Financial Advisor and, on the other hand, our
relationship with you as described and referred to herein.

(d) You acknowledge that each Lead Arranger or its lending affiliate is
currently acting as a lender under the Existing Credit Agreement and your and
such Lead Arranger’s and its affiliates rights and obligations under any other
applicable agreement including the Existing Credit Agreement that currently or
hereafter may exist are, and shall be, separate and distinct from the rights and
obligations of the parties pursuant to this Commitment Letter, and none of such
rights and obligations under such other agreements shall be affected by any Lead
Arranger’s performance or lack of performance hereunder. You hereby agree that
the Lead Arrangers may render their respective services under this Commitment
Letter notwithstanding any actual or potential conflict of interest presented by
the foregoing and you hereby waive any conflict of interest claims relating to
the relationship between any Lead Arranger and you and your affiliates in
connection with the engagement contemplated hereby on the one hand, and the
exercise by any Lead Arranger or any of its affiliates of any of their rights
and duties under any credit or other agreement including the Existing Credit
Agreement, on the other hand.

10. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. This Commitment
Letter (including, without limitation, the Term Sheets and the Conditions Annex)
and the Fee Letter shall be governed by, and construed in accordance with, the
laws of the State of New York. You irrevocably and unconditionally agree that
you will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any Commitment Party, any Lender or any Indemnified Party in
any way relating to this Commitment Letter (including, without limitation, the
Term Sheets and the Conditions Annex), the Fee Letter, the transactions
contemplated hereby and thereby or the actions of any of the Commitment Parties
in the negotiation, performance or enforcement hereof, in any forum other than
the courts of the State of New York sitting in the Borough of Manhattan in New
York County, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such federal court. You hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any such suit, action or proceeding brought in any such court and any claim that
any such suit, action or proceeding has been brought in an inconvenient forum.
Each of the parties hereto agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Commitment Letter (including the Term Sheets and the Conditions
Annex) or the Fee Letter shall affect any right that any Commitment Party or any
Lender may otherwise have to bring any action or proceeding relating to this
Commitment Letter (including the Term Sheets and the Conditions Annex) or the
Fee Letter against you or your properties in the courts of any jurisdiction.
Service of any process, summons, notice or document by registered mail addressed
to such person shall be effective service of process against such person for any
suit, action or proceeding brought

 

-10-



--------------------------------------------------------------------------------

in any such court. Each of you and the Commitment Parties hereby irrevocably
waives any and all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter (including the Term Sheets and the Conditions
Annex), the Fee Letter, the Transactions and the other transactions contemplated
hereby and thereby or the actions of the Commitment Parties in the negotiation,
performance or enforcement hereof; provided that, notwithstanding the foregoing
to the contrary, it is understood and agreed that any determinations as to
(x) whether any representations and warranties made by or on behalf of the
Target and its subsidiaries in the Purchase Agreement have been breached,
(y) whether you or any of your subsidiaries that is a party to the Purchase
Agreement can terminate your (or its) obligations under the Purchase Agreement
and (z) whether a Company Material Adverse Effect has occurred, shall, in each
case be governed by the laws of the State the laws of which govern the Purchase
Agreement.

11. Survival.

(a) The provisions of Sections 6, 7, 8, 9, 10, 11 and 12(b) of this Commitment
Letter shall remain in full force and effect regardless of whether any of the
Facilities Documentation shall be executed and delivered, and notwithstanding
the termination of this Commitment Letter or any commitment or undertaking of
any Commitment Party hereunder.

(b) Your obligations to assist in the syndication of the Facilities as set forth
in Section 4 and the representations, covenants and other provisions of
Section 5 with respect to the syndication of the Facilities shall remain in full
force and effect until the Syndication Assistance Termination Date.

12. Miscellaneous.

(a) This Commitment Letter and the Fee Letter may be executed in counterparts
which, taken together, shall constitute an original. Delivery of an executed
counterpart of this Commitment Letter or the Fee Letter by telecopier or
facsimile shall be effective as delivery of a manually executed counterpart
thereof.

(b) This Commitment Letter (including the Term Sheets and the Conditions Annex)
and the Fee Letter embody the entire agreement and understanding among the
Commitment Parties, you, and your their respective affiliates with respect to
the Facilities and supersede all prior agreements and understandings relating to
the specific matters hereof. Those matters that are not covered or made clear
herein, in the Term Sheets, in the Conditions Annex or in the Fee Letter are
subject to mutual agreement of the parties (subject to the Limited
Conditionality Provision). No party has been authorized by any Commitment Party
to make any oral or written statements that are inconsistent with this
Commitment Letter.

(c) This Commitment Letter is not assignable by you without the prior written
consent of the Commitment Parties and is intended to be solely for the benefit
of the parties hereto and the Indemnified Parties.

(d) The Commitment Parties hereby notify you that pursuant to the requirements
of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), each of them is required to obtain, verify and record
information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties to identify
you in accordance with the Act.

13. Acceptance/Expiration of Commitments. This Commitment Letter and all
commitments and undertakings of the Commitment Parties hereunder will expire at
5:00 p.m. (New York City time) on April 2, 2018 unless you execute this
Commitment Letter and the Fee Letter and return them to

 

-11-



--------------------------------------------------------------------------------

us prior to that time (which may be by facsimile transmission or .pdf),
whereupon this Commitment Letter (including the Term Sheets and the Conditions
Annex) and the Fee Letter (each of which may be signed in one or more
counterparts) shall become binding agreements. Thereafter, unless the Closing
Date shall have occurred, all commitments and undertakings of the Commitment
Parties hereunder will expire on the earliest of (A) as automatically extended
in accordance with Section 7.3(a) of the Purchase Agreement as in effect on the
date hereof, the End Date (as defined in the Purchase Agreement on the date
hereof), (B) the closing of the Acquisition without the use of any of the
Facilities and (C) the date the Purchase Agreement terminates by its terms
without the consummation of the Acquisition. In addition, (A) all commitments
and undertakings of the Commitment Parties hereunder with respect to (i) the
First Lien Credit Facilities will also expire upon receipt of the Required
Amendments and (ii) the Incremental Term Loan Facility will also expire if the
Required Amendments are not received prior to the Launch Date and
(B) commitments hereunder in respect of the Incremental Term Loan Facility and
the First Lien Term Loan Facility shall each automatically be reduced, on a
dollar-for-dollar basis, by the aggregate net proceeds from any Equity Offering
upon the closing thereof.

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, SUNTRUST BANK By:  

/s/ R. David Dutton

Name:   R. David Dutton Title:   Director SUNTRUST ROBINSON HUMPHREY, INC. By:  

/s/ Noyes Palmer

Name:   Noyes Palmer Title:   Director

 

Signature Page – Commitment Letter – Project Phoenix



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN: NN, INC. By:  

/s/ Thomas C. Burwell, Jr.

Name:   Tom Burwell Title:   Senior Vice President and   Chief Financial Officer

 

Signature Page – Commitment Letter – Project Phoenix



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT A

to Commitment Letter

 

PROJECT PHOENIX

SUMMARY OF TERMS

$200 MILLION

SENIOR SECURED INCREMENTAL FIRST LIEN TERM LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor elsewhere in the commitment letter (the “Commitment Letter”)
to which this Summary of Terms is attached.

 

Borrower:    NN, Inc., a Delaware corporation (the “Borrower”). Guarantors:   
The obligations of the Borrower and its subsidiaries under the Incremental Term
Loan Facility (as defined below) will be guaranteed by each existing and future
direct and indirect domestic subsidiary of the Borrower (including the Target
and its subsidiaries) that provides, or is required to provide, a guarantee
under the Existing Credit Agreement (collectively, the “Guarantors”). All
guarantees will be guarantees of payment and not of collection. Administrative
and Collateral Agent:    SunTrust Bank (“SunTrust Bank”) will act as sole
administrative and collateral agent (the “Administrative Agent”). Documentation
Agent:    SunTrust Bank will act as sole documentation agent. Lead Arrangers and
Joint Bookrunners:    SunTrust Robinson Humphrey, Inc. (“STRH”), together with
such other Additional Agents appointed pursuant to the Commitment Letter, will
act as joint lead arrangers and joint bookrunners (the “Lead Arrangers”).
Lenders:    Certain banks, financial institutions and institutional lenders
acceptable to the Lead Arrangers selected in consultation with the Borrower
(collectively, the “Incremental Term Loan Lenders”). Incremental Term Loan
Facility:    An incremental senior secured term loan facility of $200 million
(the “Incremental Term Loan Facility” and the loans thereunder, the “Incremental
Term Loans”); provided that the amount of the Incremental Term Loan Facility
shall be automatically reduced, on a dollar-for-dollar basis, by the aggregate
net proceeds from any Equity Offering upon the closing thereof. The Incremental
Term Loans will be structured as an increase to the Tranche B Term Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement to the extent such Incremental Term Loans would be fungible with the
Tranche B Term Loans (a “Fungible Increase”). To the extent the Incremental Term
Loans would not constitute a Fungible Increase, such Incremental Term Loans will
be structured as a standalone tranche.

 

A-1



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT A

to Commitment Letter

 

Incremental Term Loans:    After the Closing Date, the Borrower will be
permitted to increase the commitments under the Revolving Facility and/or incur
additional term loans or add additional tranches of term loans as permitted
under the Amended Credit Agreement. For the avoidance of doubt, the Incremental
Term Loans will have the benefit of the MFN provision (i.e. 50 bps MFN with no
sunset) set forth in the Existing Credit Agreement and applicable to Term Loans
(as defined in the Existing Credit Agreement). Security:    Subject to the
Limited Conditionality Provision, as security for the Incremental Term Loan
Facility, valid and perfected first priority (subject to the exceptions set
forth in the Existing Credit Agreement) liens and security interests in all of
the Collateral (as defined in the Existing Credit Agreement), including
Collateral of the Target and its subsidiaries to the extent required pursuant to
the terms of the Existing Credit Agreement. The Collateral shall not include any
Excluded Assets (as defined in the Existing Credit Agreement). Purpose:    The
proceeds of the Incremental Term Loan Facility shall be used to (i) finance in
part the Acquisition; (ii) consummate the Refinancing, (iii) pay fees and
expenses incurred in connection with the Transactions; and (iv) to the extent of
any portion of the Incremental Term Loan Facility remaining after giving effect
to the items specified in clauses (i) through (iii) of this section, provide
ongoing working capital and funds for other general corporate purposes of the
Borrower and its subsidiaries. Documentation Principles:    The definitive
documentation for the Incremental Term Loan Facility (collectively, the “Loan
Documents”) shall be in the form of an amendment to the Existing Credit
Agreement consistent with this Term Sheet and shall contain only those
conditions to borrowing, mandatory prepayments, representations, warranties,
covenants and events of default expressly set forth in this Term Sheet. It being
further understood and agreed that the Borrower, the Lead Arrangers and the
Administrative Agent will negotiate in good faith to finalize the Loan
Documents. The Loan Documents shall be subject to materiality qualifications and
other exceptions that give effect to and/or permit the Transactions. This
paragraph and the provisions herein are collectively referred to as the
“Documentation Principles.” Interest Rates:    As set forth in Addendum I to
this Exhibit A. Maturity:    October 19, 2022.

 

A-2



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT A

to Commitment Letter

 

Scheduled Amortization:    The Incremental Term Loans will be subject to
quarterly amortization of principal equal to (a) on the last day of each fiscal
quarter after the Closing Date (commencing with the first fiscal quarter after
the fiscal quarter in which the Closing Date occurs), 0.25% of the initial
principal amount of the Incremental Term Loans and (b) on the maturity date for
the Incremental Term Loans, all remaining outstanding principal amounts, in each
case as adjusted for any optional or mandatory prepayments (collectively, the
“Scheduled Amortization”). To the extent the Incremental Term Loans constitute a
Fungible Increase, the amortization schedule with respect to Tranche B Term
Loans in the Existing Credit Agreement will be adjusted to reflect the
incurrence of the Incremental Term Loans. Mandatory Prepayments:    In addition
to regularly scheduled payments of principal, the Borrower will be required to
make mandatory prepayments of the Incremental Term Loans to the extent required
pursuant to the Existing Credit Agreement. To the extent the Incremental Term
Loans do not constitute a Fungible Increase, the Incremental Term Loans shall
share in all mandatory prepayments on at least a pro rata basis with the Tranche
B Term Loans. Optional Prepayments:    The Incremental Term Loans may be prepaid
in whole or in part at any time without premium or penalty (other than as set
forth in the section entitled “Call Protection” below), subject to reimbursement
of the Incremental Term Loan Lenders’ breakage and redeployment costs in the
case of prepayment of LIBOR borrowings. Each such prepayment of the Incremental
Term Loans shall be applied to the principal installments thereof as directed by
the Borrower. Call Protection:    Notwithstanding the foregoing section, if on
or prior to the day that is six months after the Third Amendment Effective Date
(as defined in the Existing Credit Agreement), a Repricing Event (as defined in
the Existing Credit Agreement) occurs, the Borrower will pay a premium (the
“Call Premium”) in an amount equal to 1.00% of the outstanding principal amount
of the Incremental Term Loan that is subject to such Repricing Event. To the
extent the Incremental Term Loans constitute a Fungible Increase, the soft call
provisions applicable to the Tranche B Term Loans will be modified to also
extend to the day that is six months after the Third Amendment Effective Date.
Conditions Precedent to closing:    As set forth in Exhibit C to the Commitment
Letter. Representations and Warranties:    Same as those set forth in the
Existing Credit Agreement.

 

A-3



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT A

to Commitment Letter

 

Covenants:    Those affirmative, negative and financial covenants (applicable to
the Borrower and its subsidiaries) limited to the following:    (a) Affirmative
Covenants - Same as those set forth in the Existing Credit Agreement.    (b)
Negative Covenants - Same as those set forth in the Amended Credit Agreement.   
(c) Financial Covenants - Same as those set forth in the Amended Credit
Agreement. Events of Default:    Same as those set forth in the Existing Credit
Agreement. Assignments and Participations:    Assignments of, and participations
in, the Incremental Term Loans shall be made in accordance with the terms set
forth in the Existing Credit Agreement. Waivers and Amendments:    Waivers and
amendments of the Loan Documents shall be permitted on the terms set forth in
the Existing Credit Agreement. Indemnification:    Indemnification shall be
provided on the terms set forth in the Existing Credit Agreement; provided, for
the avoidance of doubt, the Lead Arrangers shall be treated as Arrangers (as
defined in the Existing Credit Agreement) for purposes of the indemnification
provisions. Governing Law:    State of New York, other than to the extent
necessary to enforce Collateral. Pricing/Fees/Expenses:    As set forth in
Addendum I. Counsel to the Administrative Agent:    Cahill Gordon & Reindel LLP.

 

A-4



--------------------------------------------------------------------------------

CONFIDENTIAL   

ADDENDUM I TO EXHIBIT A

to Commitment Letter

 

PRICING, FEES AND EXPENSES

 

Interest Rates:    The interest rates per annum applicable to the Incremental
Term Loans will be Eurodollar Rate (as defined in the Existing Credit Agreement,
including, for the avoidance of doubt, the inclusion of a floor of 0.75%) plus
the Applicable Margin or, at the option of the Borrower, the Base Rate (as
defined in the Existing Credit Agreement) plus the Applicable Margin.    The
“Applicable Margin” with respect to the Incremental Term Loan Facility shall
mean 375.0 bps for Eurodollar Rate loans and 275.0 bps for Base Rate loans.   
Default interest shall be payable in accordance with the terms of the Existing
Credit Agreement.    All calculations of interest and fees shall be made on the
terms set forth in the Existing Credit Agreement. Calculation of Interest and
fees:    All calculations of interest and fees shall be made on the terms set
forth in the Existing Credit Agreement. Cost and Yield Protection:    All cost
and yield protection provisions shall be on the terms set forth in the Existing
Credit Agreement. Expenses:    Subject to the provisions of paragraph 6 of the
Commitment Letter, the Borrower will pay all reasonable costs and expenses
associated with the preparation, due diligence, administration, syndication and
closing of all loan documentation, including, without limitation, the legal fees
of counsel to the Commitment Parties, regardless of whether or not the
Incremental Term Loan Facility closes. The Borrower will also pay the expenses
of the Administrative Agent and each Lender in connection with the enforcement
of any of the loan documentation.

 

A-I-1



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

PROJECT PHOENIX

SUMMARY OF TERMS

$100 MILLION SENIOR SECURED FIRST LIEN REVOLVING CREDIT FACILITY

$1,025 MILLION SENIOR SECURED FIRST LIEN TERM LOAN FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor elsewhere in the commitment letter (the “Commitment Letter”)
to which this Summary of Terms is attached.

 

Borrower:    NN, Inc., a Delaware corporation (the “Borrower”). Guarantors:   
The obligations of the Borrower and its subsidiaries under the First Lien Credit
Facilities (as defined below) and under any treasury management, interest
protection or other hedging arrangements entered into with the Administrative
Agent (as defined below), or any affiliate thereof, or a Lender (as defined
below), or any affiliate thereof (all such obligations, collectively, the
“Secured Obligations”), will be guaranteed by each existing and future direct
and indirect domestic subsidiary of the Borrower (including the Target and its
subsidiaries) that provides, or is required to provide, a guarantee under the
Existing Credit Agreement (collectively, the “Guarantors”). All guarantees will
be guarantees of payment and not of collection. Administrative and Collateral
Agent:    SunTrust Bank (“SunTrust Bank”) will act as sole administrative and
collateral agent (the “Administrative Agent”). Documentation Agent:    SunTrust
Bank will act as sole documentation agent. Lead Arrangers and Joint Bookrunners:
   SunTrust Robinson Humphrey, Inc. (“STRH”), together with such other
Additional Agents appointed pursuant to the Commitment Letter, will act as joint
lead arrangers and joint bookrunners (the “Lead Arrangers”). Lenders:    Certain
banks, financial institutions and institutional lenders acceptable to the Lead
Arrangers selected in consultation with the Borrower (collectively, the
“Lenders”). First Lien Credit Facilities:    The First Lien Credit Facilities
will be comprised of:   

(i) a senior secured first lien term loan facility (the “First Lien Term Loan
Facility” and the loans made thereunder on the Closing Date, the “First Lien
Term Loans”) in an aggregate principal amount of up to $1,025 million (subject
to increase, at the Borrower’s election, to the extent required under Section C,
“Market Flex” of the Fee

 

B-1



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

  

Letter to account for any increased original issue discount and/or upfront fees
with respect to the First Lien Term Loan Facility), all of which will be drawn
on the Closing Date; provided that the amount of the First Lien Term Loan
Facility shall be automatically be reduced, on a dollar-for-dollar basis, by the
aggregate net proceeds from any Equity Offering upon the closing thereof. The
Lenders providing the First Lien Term Loans are referred to herein as the “Term
Loan Lenders”.

  

(ii)  a senior secured revolving credit facility in an aggregate principal
amount up to $100 million (the “Revolving Credit Facility” and together with the
First Lien Term Loan Facility, the “First Lien Credit Facilities”). The
Revolving Credit Facility will include the LC Sublimit (as defined below) and
the sublimit for Swing Line Loans (as defined below) referenced below. The
Lenders providing the Revolving Credit Facility are referred to herein as the
“Revolving Lenders” and together with the Term Loan Lender, the “First Lien
Lenders”. The Revolving Credit Facility shall allow the Borrower to borrow,
repay and reborrow until the Revolving Credit Maturity Date (as defined below).

Letters of Credit:    Sublimit for the issuance of letters of credit for the
account of Borrower (“Letters of Credit”): $15 million (the “LC Sublimit”).
Letters of Credit will be issued by SunTrust Bank and the other Revolving
Lenders on a pro rata basis (each, an “Issuing Bank”). Availability under the
Revolving Credit Facility will be reduced by any outstanding Letters of Credit.
   Letters of Credit, if any, shall expire (a) not later than 364 days from
issuance, and (b) not later than 30 days prior to the Revolving Credit Maturity
Date.    The aggregate amount of Letters of Credit outstanding (including any
unpaid amounts drawn thereunder) at any one time shall not exceed the LC
Sublimit and no Issuing Bank shall have a letter of credit commitment in excess
of its proportionate share of the LC Sublimit, based on its commitments under
the Revolving Credit Facility.    Drawings under any Letter of Credit shall be
reimbursed by the Borrower (whether with its own funds or with proceeds of the
Revolving Credit Facility), on the next business day (with interest thereon at
the rate applicable to Base Rate loans). To the extent that the Borrower does
not so reimburse the applicable Issuing Bank, the Lenders under the Revolving
Credit Facility shall be irrevocably and unconditionally obligated to reimburse
the Issuing Bank on a pro rata basis.

 

B-2



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

Swing Line Loans:    Sublimit for swing line loans (“Swing Line Loans”) of an
amount equal to $10 million. Swing Line Loans will be made available by SunTrust
Bank (the “Swing Line Lender”) on a same day basis.    The Borrower must repay
each Swing Line Loan in full within 7 days or upon demand of the Swing Line
Lender. Borrowings of Swing Line Loans will reduce availability under the
Revolving Credit Facility. Incremental First Lien Facilities:    After the
Closing Date, the Borrower will be permitted to incur additional term loans that
will be included in the First Lien Term Loan Facility (each, an “Incremental
First Lien Term Loan”) or additional commitments under the Revolving Credit
Facility (each, an “Incremental Revolving Commitment” and together with any
Incremental First Lien Term Loan, the “Incremental First Lien Facilities”)
provided that the following conditions are met:    (a) no Lender will be
required or otherwise obligated to participate in any Incremental First Lien
Facilities;    (b) the aggregate principal amount of all Incremental First Lien
Facilities shall not exceed (i) $150 million (the “Incremental Dollar Basket”)
plus (ii) the aggregate amount of all voluntary prepayments (other than in
connection with a refinancing) of the First Lien Term Loans and reductions of
commitments under the Revolving Credit Facility, in each case made prior to the
date of any such incurrence (the “Incremental Voluntary Prepayment Basket”) plus
(iii) unlimited additional amounts so long as after giving effect to such
Incremental First Lien Facilities permitted under this clause (iii) and the
application of the proceeds therefrom, the Consolidated First Lien Leverage
Ratio (to be defined in a manner consistent with the definition of Consolidated
Secured Leverage Ratio in the Existing Credit Agreement but excluding from such
calculation indebtedness that is not secured by a first priority lien)
calculated on a pro forma basis and assuming in the case of any Revolving
Facility that such commitments are fully utilized, is no greater than 1.0x less
than such ratio on the Closing Date (the “Incremental Ratio Basket”)
(disregarding amounts incurred concurrently with the incurrence of Incremental
First Lien Facilities in reliance on the Incremental Dollar Basket and/or the
Incremental Voluntary Prepayment Basket, in which case the Consolidated First
Lien Leverage Ratio shall be permitted to exceed such limit to the extent of
those amounts incurred in reliance on such baskets);    (c) immediately after
giving effect to any Revolving Facility Increase or borrowing under any
Incremental First Lien Term Loan and the application of the proceeds therefrom:
(i) no event of default shall have occurred and be continuing or would exist
after

 

B-3



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

   giving effect thereto, and (ii) each of the representations and warranties in
the Loan Documents shall be true and correct in all material (except to the
extent already qualified by materiality, in which case such representations and
warranties shall be true and correct in all respects) respects (unless it
expressly relates to an earlier date, in which case it shall have been true and
correct in all material respects as of such earlier date (except to the extent
already qualified by materiality, in which case each shall have been true and
correct in all respects)) (except in the case of Incremental First Lien Term
Loans to be used to provide funding for any permitted acquisition or permitted
investment that the Borrower or one or more of its Restricted Subsidiaries is
contractually committed to consummate (it being understood that such commitment
may be subject to conditions precedent, which conditions precedent may be
amended, satisfied or waived in accordance with the terms of the applicable
agreement) and whose consummation is not conditioned on the availability of, or
on obtaining, third party financing (any such acquisition or investment, a
“Limited Condition Transaction”), in each case, the standard will be (i) no
payment or bankruptcy event of default shall have occurred and be continuing,
and such representations and warranties shall be true and correct in all
material respects (except to the extent already qualified by materiality, in
which case such representations and warranties shall be true and correct in all
respects), at the time the definitive agreement in respect thereof is entered
into (unless a representation or warranty expressly relates to an earlier date,
in which case it shall have been true and correct in all material respects as of
such earlier date (except to the extent already qualified by materiality, in
which case it shall have been true and correct in all respects)) and (ii) no
payment or bankruptcy event of default shall exist and be continuing at the time
the applicable transaction is consummated);    (d) any additional conditions to
entering into or the making of extensions of credit under any Incremental First
Lien Facility, including as to the timing of any such condition (as between
being made upon execution of an incremental amendment or upon the making of any
loans thereunder) shall be as agreed to between the Borrower and the relevant
lenders providing such Incremental First Lien Facility (including any reduction
in the scope of any representations and warranties to be made at the time the
transaction is consummated);    (e) any Revolving Facility Increases shall be on
the same terms and conditions as the Revolving Facility;    (f) with respect to
any Incremental First Lien Term Loan Facility, the interest rate, interest rate
margins, fees, discount, prepayment premiums, amortization and final maturity
date for such Incremental Term Loan facility shall be as agreed by the Borrower

 

B-4



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

   and the lenders providing such Incremental First Lien Term Loan Facility;
provided that: (I) the final maturity of such Incremental First Lien Term Loan
facility shall not be earlier than the maturity date of the First Lien Term
Loans; (II) the weighted average life to maturity of such Incremental First Lien
Term Loan facility shall not be shorter than the weighted average life to
maturity of the First Lien Term Loans; and (III) for the first twelve (12)
months following the Closing Date, such Incremental First Lien Term Loan
Facility shall be subject to a “most favored nation” pricing provision that
ensures that the initial yield on such Incremental First Lien Term Loan Facility
does not exceed the then-applicable yield on the First Lien Term Loans by more
than 50 basis points per annum (which, for the purposes of this clause (f) shall
be deemed to include all upfront and similar fees and original issue discount
(“OID”) payable to the lenders providing such Incremental First Lien Term Loan
facility and shall take into account the applicable margin and any LIBOR floor
but shall not include any arrangement, underwriting, structuring or similar
fees); and (iii) such Incremental Term Loan facility may have such other terms
not inconsistent with clauses (i) and (ii) above as may be agreed among the
Borrower, the Administrative Agent and the lenders providing such Incremental
First Lien Term Loan facility.    The Incremental First Lien Term Loans will be
pari passu to the remainder of the First Lien Term Loan Facility as to lien
priorities, rights of payment and prepayment and voting and will be secured by
the Collateral (as defined below) and guaranteed by the Guarantors. Payments
will be made on a pro-rata basis.    The Borrower may seek commitments in
respect of the Incremental First Lien Facilities, in its sole discretion, from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other persons who will become Lenders in connection therewith (“Additional
Lenders”) or both from existing Lenders and Additional Lenders; provided that
the Administrative Agent shall have consent rights (not to be unreasonably
withheld, conditioned or delayed) with respect to such Additional Lenders, if
such consent would be required under the heading “Assignments and
Participations” for an assignment of loans or commitments, as applicable, to
such Additional Lenders; provided, further, that solely with respect to any
Revolving Facility Increase, the Swing Line Lender and the Issuing Bank shall
have consent rights (not to be unreasonably withheld, conditioned or delayed)
with respect to such Additional Lenders, if such consent would be required under
the heading “Assignments and Participations” for an assignment of revolving
loans or commitments, as applicable, to such Additional Lender.

 

B-5



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

Security:    Subject to the Limited Conditionality Provision, the Secured
Obligations will be secured by a perfected first-priority security interest in
the Collateral (to be defined in a manner substantially consistent with the
Existing Credit Agreement), subject to permitted liens substantially consistent
with the Existing Credit Agreement and to customary exceptions; provided that
the Collateral shall not include any Excluded Assets (to be defined in a manner
substantially consistent with the Existing Credit Agreement). Purpose:    The
proceeds of the First Lien Term Loan Facility shall be used to (i) finance in
part the Acquisition; (ii) to consummate the Refinancing, (iii) pay fees and
expenses incurred in connection with the Transactions; and (iv) to the extent of
any portion of the First Lien Term Loan Facility remaining after giving effect
to the items specified in clauses (i) through (iii) of this section, provide
ongoing working capital and funds for other general corporate purposes of the
Borrower and its subsidiaries.    Subject to the second succeeding sentence, the
Revolving Credit Facility will be available after the Closing Date and at any
time prior to the final maturity of the Revolving Credit Facility for the
following:    (i) to finance the ongoing working capital requirements of the
Borrower; and    (ii) for the general corporate purposes of the Borrower.   
None of the proceeds of advances under the Revolving Credit Facility shall be
used to finance all or any part the Acquisition. Notwithstanding anything to the
contrary in this First Lien Credit Facilities Term Sheet, letters of credit
issued under facilities and other credit support no longer available to the
Borrower, Target or their subsidiaries as of the Closing Date may be “rolled
over” on the Closing Date and/or new Letters of Credit may be issued on the
Closing Date in order to backstop, replace or cash collateralize existing
letters of credit. Documentation Principles:    The definitive loan
documentation for First Lien Credit Facilities (the “Loan Documents”) shall be
based on the Existing Credit Agreement, and, except as otherwise agreed to by
the Borrower will contain only those conditions to borrowing, mandatory
prepayments, representations, warranties, covenants and events of default
expressly set forth (or referred to) in this Term Sheet, the definitive terms of
which will be negotiated in good faith giving due regard to the Existing Credit
Agreement, shall be consistent with this Term Sheet and subject to changes to be
agreed, including to reflect developments in the business and circumstances of
the Borrower, the lending market, the terms and conditions set forth herein, the
practices and procedures of the Administrative

 

B-6



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

   Agent, developments in statutes and case law and certain legal due diligence.
This paragraph and the provisions herein are collectively referred to as the
“Documentation Principles”). Interest Rates:    As set forth in Addendum I.
Maturity:    The First Lien Term Loans shall be subject to repayment according
to the Scheduled Amortization (as defined below), with the final payment of all
amounts outstanding, plus accrued interest, being due seven (7) years after the
Closing Date.    The final maturity of the Revolving Credit Facility will occur
on the fifth anniversary of the Closing Date (the “Revolving Credit Maturity
Date”), and the commitments with respect to the Revolving Credit Facility will
automatically terminate on such date. Scheduled Amortization:    The First Lien
Term Loan will be subject to quarterly amortization of principal equal to (a) on
the last day of each fiscal quarter after the Closing Date (commencing on the
last day of the first full fiscal quarter after the fiscal quarter in which the
Closing Date occurs), 0.25% of the initial principal amount of the First Lien
Term Loan and (b) on the maturity date for the First Lien Term Loan, all
remaining outstanding principal amounts, which amounts in each case shall be
reduced as a result of any optional or mandatory prepayments (collectively, the
“Scheduled Amortization”). Mandatory Prepayments:    In addition to the
amortization set forth above, (a) commencing with the fiscal year beginning
January 1, 2018 (and for each fiscal year thereafter), 50% of Excess Cash Flow
(to be defined in a manner substantially consistent with the Existing Credit
Agreement) and with leverage-based step-downs to 25% when the Consolidated
Secured Leverage Ratio (to be in a manner substantially consistent with the
Existing Credit Agreement) is less than 3.00x but greater than or equal to
2.50x, and 0% when the Consolidated Secured Leverage Ratio is less than 2.50x),
provided that voluntary prepayments of the First Lien Term Loan Facility made
during such fiscal year shall reduce Excess Cash Flow payments on a
dollar-for-dollar basis for such applicable fiscal year (excluding, for the
avoidance of doubt, any voluntary prepayments funded with indebtedness), (b)
100% of all net cash proceeds from sales of property and assets and insurance
and condemnation events of the Borrower and its subsidiaries (excluding asset
sales in the ordinary course of business and other thresholds and exceptions to
be agreed upon in the loan documentation), subject to reinvestment in other
assets useful in the business of the Borrower or any of its subsidiaries within
365 days of such sale or insurance and condemnation event or, if so committed to
reinvestment pursuant to a legally binding contract within such 365-day period,
reinvested within 180 days after the end of such 365-day period; and (c) 100% of
all net cash

 

B-7



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

   proceeds from the issuance or incurrence after the Closing Date of additional
debt of the Borrower or any of its subsidiaries to the extent not permitted
under the loan documentation shall, in each case of clauses (a) through (c)
above, be applied to the prepayment of the First Lien Credit Facilities;
provided that the provisions regarding mandatory prepayments shall be no less
favorable to the Borrower than those of the Existing Credit Agreement. Mandatory
prepayments shall be applied first, to the next four scheduled amortization
payments of Incremental Term Loan Facility and the First Lien Term Loan Facility
in direct order and thereafter to the remaining scheduled amortization payments
of the Incremental Term Loan Facility and the First Lien Term Loan Facility on a
pro rata basis and then to the Revolving Credit Facility (without a permanent
reduction of the commitments thereunder).    In addition, if for any reason the
outstandings under the Revolving Credit Facility exceed the maximum amount of
the Revolving Credit Facility, the Borrower shall, no later than the next
business day, prepay the loans outstanding under the Revolving Credit Facility
in an aggregate amount equal to such excess. Optional Prepayments:    The First
Lien Term Loans may be prepaid in whole or in part at any time without premium
or penalty (other than as set forth in the section entitled “Call Protection”
below), subject to reimbursement of the Term Loan Lenders’ breakage and
redeployment costs in the case of prepayment of LIBOR borrowings. Each such
prepayment of the First Lien Term Loans shall be applied to the principal
installments thereof as directed by the Borrower.    The Borrower may
voluntarily prepay all or any part of the Revolving Credit Facility without
premium, subject to concurrent payments of any applicable LIBOR or interest rate
breakage costs. Call Protection:    Notwithstanding the foregoing section, if on
or prior to the day that is six months after the Closing Date, a Repricing Event
(to be defined in a manner substantially consistent with the Existing Credit
Agreement) occurs, the Borrower will pay a premium (the “Call Premium”) in an
amount equal to 1.00% of the outstanding principal amount of the First Lien Term
Loan that is subject to such Repricing Event. Conditions Precedent to Closing:
   As set forth in Exhibit C to the Commitment Letter. Conditions Precedent to
All Borrowings After The Closing Date:    The conditions to all revolving loans
under the Revolving Credit Facility and Letters of Credit after the Closing Date
will consist

 

B-8



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

   of (a) prior written notice of the request for the revolving loan or Letter
of Credit in accordance with the procedures set out in the Loan Documents, (b)
the accuracy of representations and warranties in the Loan Documents in all
material respects, and (c) the absence of any default or event of default at the
time of, and after giving effect to the making of the revolving loan or the
issuance (or amendment or extension) of the Letter of Credit. Representations
and Warranties:    Substantially consistent with the Existing Credit Agreement
giving effect to the Documentation Principles. Covenants:    Those affirmative,
negative and financial covenants (applicable to the Borrower and its
subsidiaries) limited to the following:   

(a)   Affirmative Covenants - Substantially consistent with the Existing Credit
Agreement giving effect to the Documentation Principles.

  

(b)   Negative Covenants - Substantially consistent with the Existing Credit
Agreement if the Amendment had been consummated giving effect to the
Documentation Principles.

  

(c)   Financial Covenants –

  

Term Loan Facility. None.

  

Revolving Credit Facility. Substantially consistent with the Existing Credit
Agreement if the Amendment had been consummated giving effect to the
Documentation Principles.

Events of Default:    Substantially consistent with the Existing Credit
Agreement giving effect to the Documentation Principles. Assignments and
Participations:    Assignments and participations shall be made in accordance
with terms that are substantially consistent with the Existing Credit Agreement
giving effect to the Documentation Principles. Waivers and Amendments:   
Waivers and amendments of the Loan Documents shall be permitted on terms
substantially consistent with the Existing Credit Agreement giving effect to the
Documentation Principles. Indemnification:    The Borrower will indemnify and
hold harmless the Administrative Agent, each Lead Arranger, each Lender and
their respective affiliates and their partners, directors, officers, employees,
agents and advisors from and against all losses, claims, damages, liabilities
and expenses arising out of or relating to the First Lien Credit Facilities, any
other aspect of the Transactions, the Borrower’s use of loan proceeds or the
commitments, including, but not limited to, reasonable attorneys’ fees
(including the allocated cost of

 

B-9



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT B

to Commitment Letter

 

   internal counsel) and settlement costs. This indemnification shall be on
terms substantially similar to those of the Existing Credit Agreement and shall
survive and continue for the benefit of all such persons or entities. Governing
Law:    State of New York, other than to the extent necessary to enforce
Collateral. Pricing/Fees/Expenses:    As set forth in Addendum I. Counsel to the
Administrative Agent:    Cahill Gordon & Reindel LLP.

 

B-10



--------------------------------------------------------------------------------

CONFIDENTIAL   

ADDENDUM I TO EXHIBIT B

to Commitment Letter

 

PRICING, FEES AND EXPENSES

 

Interest Rates:    The interest rates per annum applicable to the First Lien
Credit Facilities will be LIBOR plus the Applicable Margin or, at the option of
the Borrower, the Base Rate plus the Applicable Margin.    “LIBOR” means the
greater of: (i) in the case of the First Lien Term Loan Facility, 1.00% per
annum and in the case of Revolving Credit Facility, 0.00% per annum and (ii) the
London Interbank Offered Rates quoted by recognized financial sources such as
Reuters or Bloomberg, adjusted if necessary for any statutory reserves.    “Base
Rate” means a fluctuating interest rate per annum equal to the greatest of (i)
the rate of interest established by SunTrust Bank, from time to time, as its
“prime rate,” whether or not publicly announced, which interest rate may or may
not be the lowest rate charged by it for commercial loans or other extensions of
credit; (ii) the Federal Funds Effective Rate in effect from time to time,
determined one Business Day in arrears, plus 1/2 of 1% per annum; and (iii) the
then-applicable LIBOR rate for one month interest periods plus 1.00% per annum.
   The “Applicable Margin” with respect to the First Lien Term Loan Facility
shall mean 375.0 bps for LIBOR loans and 275.0 bps for Base Rate loans and with
respect to the Revolving Credit Facility, LIBOR loans and Base Rate loans and
the commitment fee shall be based on the following grid:

 

Level

 

Total

Leverage

Ratio

 

Base Rate

Margin

(bps)

 

LIBOR

Margin

(bps)

 

Commitment Fee

(bps)

1

 

> 4.00x

> 3.50x

  250.0   350.0   50.0

2

 

and

£ 4.00x

  225.0   325.0   50.0

3

 

> 3.00

and

  200.0   300.0   50.0

4

 

£ 3.50x

> 2.50x

  175.0   275.0   37.5

5

 

and

£ 3.00x

£ 2.50x

  150.0   250.0   25.0

 

  Level 1 pricing will apply at Closing Date up through delivery of the covenant
compliance certificate for the first full fiscal quarter ending after the
Closing Date. Thereafter, the Applicable Margin will be determined quarterly
upon receipt of the quarterly

 

B-I-1



--------------------------------------------------------------------------------

CONFIDENTIAL   

ADDENDUM I TO EXHIBIT B

to Commitment Letter

 

   and annual financial statements. During the continuance of any event of
default or at any time that the Borrower has not delivered compliance
certificates, Level 1 pricing will apply.    The Borrower may select interest
periods of one, two, three or six months for LIBOR loans, subject to
availability. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.    During the continuance of any
default under the loan documentation, the Applicable Margin on obligations owing
under the loan documentation shall increase by 2% per annum (subject, in all
cases other than a default in the payment of principal when due or a bankruptcy
default, to the request of the Required Lenders).    Swing Line Loans shall bear
interest at the Base Rate plus the Applicable Margin applicable to Base Rate
loans. Letter of Credit Fees:    Trade or Documentary Letters of Credit Fees: A
per annum fee, payable quarterly in arrears, equivalent to the then applicable
per annum LIBOR margin for Revolving Credit Facility loans times the face amount
of the letter of credit, and other such normal and customary fees charged by the
applicable Issuing Bank for issuance, and upon draws, amendments, or renewals,
etc.    Standby Letter of Credit: A per annum fee, payable quarterly in arrears,
equivalent to the then applicable per annum LIBOR margin for Revolving Credit
Facility loans times the face amount of the letter of credit, and other such
normal and customary fees charged by the applicable Issuing Bank upon draws,
amendments, or renewals, etc.    Letter of Credit Fronting Fee: 12.5 basis
points shall be paid, on a per annum basis, to the Administrative Agent for the
sole benefit of the applicable Issuing Bank for all issued and outstanding
Letters of Credit. Calculation of Interest and fees:    Other than calculations
in respect of interest at the Base Rate (which shall be made on the basis of
actual number of days elapsed in a 365/366 day year), all calculations of
interest and fees shall be made on the basis of actual number of days elapsed in
a 360 day year. Cost and Yield Protection:    Customary for transactions and
facilities of this type, including, without limitation, in respect of breakage
or redeployment costs incurred in connection with prepayments, changes in
capital adequacy and capital requirements or their interpretation, illegality,
unavailability, reserves without proration or offset and payments free and clear
of withholding or other taxes.

 

B-I-2



--------------------------------------------------------------------------------

CONFIDENTIAL   

ADDENDUM I TO EXHIBIT B

to Commitment Letter

 

Expenses:    Subject to the provisions of Paragraph 6 of the Commitment Letter,
the Borrower will pay all reasonable costs and expenses associated with the
preparation, due diligence, administration, syndication and closing of all loan
documentation, including, without limitation, the legal fees of counsel to the
Commitment Parties, regardless of whether or not the First Lien Credit
Facilities close. The Borrower will also pay the expenses of the Administrative
Agent and each Lender in connection with the enforcement of any of the loan
documentation.

 

B-I-3



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT C

to Commitment Letter

 

PROJECT PHOENIX

CONDITIONS ANNEX

$200 Million Senior Secured Incremental First Lien Term Loan Facility

$100 Million Senior Secured Revolving Credit Facility

$1,025 Million Senior Secured First Lien Term Loan Facility

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the commitment letter (the “Commitment Letter”) to which
this Exhibit C is attached.

Closing Conditions applicable to the applicable Facilities

The closing of the applicable Facilities and the initial extensions of credit
under the applicable Facilities will be subject solely to satisfaction (or
waiver) of the following conditions precedent:

1. Subject in each case to the applicable provisions of the Limited
Conditionality Provision:

a. the negotiation, execution and delivery of the loan documentation with
respect to the applicable Facilities consistent with the terms and conditions
outlined in the Commitment Letter (including the Term Sheets) and subject to the
Documentation Principles; and

b. all documents and instruments (including filings, recordations, and payment
of fees and taxes) required to create and perfect a valid, first-priority
security interest for the benefit of the applicable secured parties under the
applicable Facilities, in the Collateral shall have been completed and executed
and delivered and, if applicable, be in proper form for filing and filed in the
appropriate filing offices.

2. The applicable Administrative Agent shall have received:

a. a customary borrowing notice and a customary executed funds flow statement
with respect to all loans to be advanced on the Closing Date;

b. such customary corporate resolutions, certificates (including officer’s
certificates and good standing certificates) and other documents (including lien
searches and organizational documents) as the Lead Arrangers shall reasonably
require and reasonably satisfactory opinions of (i) counsel to the Borrower and
the Guarantors (which shall cover, among other things, authority, legality,
validity, binding effect and enforceability of the loan documentation with
respect to the applicable Facilities and creation and perfection of security
interests and liens) and (ii) appropriate local counsel;

c. (1) unaudited consolidated balance sheets and related statements of income
and cash flows of the Borrower and its subsidiaries (excluding, for the
avoidance of doubt, the Target and its subsidiaries) for the fiscal quarter
ended March 31, 2018 in the event that the Closing Date is on or after May 15,
2018 and for the fiscal quarter ended June 30, 2018 in the event that the
Closing Date is on or after August 15, 2018, (2) the unaudited consolidated
balance sheet of the Target and its subsidiaries and the related consolidated
statements of income and cash flows for each fiscal quarter ended on or after
March 31, 2018 in the event that the Closing Date is on or after May 15, 2018
and for the fiscal quarter ended June 30, 2018 in the event that the Closing
Date

 

C-1



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT C

to Commitment Letter

 

is on or after August 15, 2018, (3) the audited consolidated balance sheet and
related statements of income and cash flows of the Borrower and its subsidiaries
(excluding, for the avoidance of doubt, the Target and its subsidiaries) for the
last fiscal year of the Borrower ended at least 90 days prior to the Closing
Date and (4) the audited consolidated balance sheet of the Target and its
subsidiaries as of December 31, 2017 and December 31, 2016 and the related
consolidated statements of income and cash flows for the years then ended;
provided that the Administrative Agent acknowledges receipt of the statements
referenced in (3) and (4);

d. at least 10 Business Days prior to the Closing Date, at the request of the
Administrative Agent, (x) a pro forma consolidated balance sheet as of
December 31, 2017 and (y) pro forma statements of income of the Borrower and its
subsidiaries for the twelve-month period ending on December 31, 2017; in each
case, after giving effect to all elements of the Transactions to be effected on
or before the Closing Date; provided that all such financial statements need not
comply Regulation S-X under the Securities Act of 1933 (the “Securities Act”) or
include adjustments for purchase accounting, in each case to the extent
customary for senior secured bank financing transactions of this type;

e. certification as to the financial condition and solvency of the Borrower and
its subsidiaries on a consolidated basis (after giving effect to the
Transactions and the incurrence and repayment of indebtedness related thereto)
from the chief financial officer of the Borrower substantially in the form of
Exhibit E hereto; and

f. all documentation and other information about the Borrower, the Target and
their respective subsidiaries required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the USA PATRIOT Act, that has been reasonably
requested in writing not less than five business days prior to the Closing Date.

3. There shall not have been any Company Material Adverse Effect (as defined in
the Purchase Agreement as in effect on the date hereof) since the date of the
Purchase Agreement.

4. As of the Closing Date, the Refinancing (to the extent that the Required
Amendments were obtained prior to the Launch Date, solely with respect to the
Target and its subsidiaries) shall have been consummated prior to, or shall be
consummated substantially simultaneously with, the initial borrowings under the
applicable Facilities, and SunTrust Bank shall have received customary payoff
letters in connection therewith (including without limitation, payoff letters
with respect to the Existing Credit Agreement to the extent that Required
Amendments were not obtained prior to the Launch Date) confirming that all
indebtedness with respect thereto shall have been fully repaid (except to the
extent being so repaid with the proceeds of the initial borrowings under the
applicable Facilities and to the extent outstanding letters of credit are
continued or supported under the Revolving Credit Facility) and all commitments
thereunder shall have been terminated and cancelled and all liens in connection
therewith shall have been terminated and released, in each case prior to or
concurrently with the initial borrowings under the Facilities. On the Closing
Date, after giving effect to the Transactions, the Borrower and its subsidiaries
shall not have any outstanding indebtedness (other than the applicable
Facilities and to the extent the Required Amendment was obtained, indebtedness
under the Existing Credit Agreement), indebtedness permitted to remain
outstanding under the Purchase Agreement, other indebtedness in an aggregate
amount not to exceed $8,000,000, other indebtedness that does not constitute
debt for borrowed money or capital lease obligations and indebtedness that the
Lead Arrangers and the Borrower agree may remain outstanding under the loan
documentation with respect to the Facilities.

 

C-2



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT C

to Commitment Letter

 

5. The Acquisition shall have been consummated, or substantially simultaneously
with the initial borrowing under the applicable Facilities, as the case may be,
shall be consummated, in accordance in all material respects with the terms of a
Stock Purchase Agreement by and among the Borrower, the Purchaser, the Target
and the Seller in the form of the Stock Purchase Agreement, dated as of the date
hereof (as same may be modified thereafter as permitted below, the “Purchase
Agreement”) (without giving effect to any amendment, modification, consent or
waiver (including, without limitation, any updates to the exhibits, annexes and
schedules thereto) that is materially adverse to the interests of the Lenders
(in their capacity as such), either individually or in the aggregate, without
the prior written consent of the Lead Arrangers (it being understood that
(a) any modification, amendment, consent or waiver to (i) the definition of, or
with respect to the occurrence of a, “Company Material Adverse Effect” in the
Purchase Agreement, (ii) the third party beneficiary rights applicable to the
Commitment Parties and/or the Lenders in the Purchase Agreement, or (iii) the
governing law of the Purchase Agreement shall in each such case be deemed to be
material to the interests of the Lenders, (b) any increase in the aggregate
consideration payable under the Purchase Agreement shall not be deemed to be
materially adverse to the interests of the Lenders (in their capacity as such)
so long as such increase is not funded by the incurrence by the Borrower or any
of its subsidiaries of any additional indebtedness, (c) any reduction in the
aggregate consideration payable under the Purchase Agreement shall not be deemed
to be materially adverse to the interests of the Lenders (in their capacity as
such), so long as (x) such reduction is in the aggregate less than 10% of the
purchase price payable on the date of the Commitment Letter pursuant to the
Purchase Agreement and (y) there is a concurrent reduction in the aggregate
principal amount of the commitments in respect of (at the discretion of the Lead
Arrangers) each of the Incremental Term Loan Facility and the First Lien Term
Loan Facility, as applicable, in an amount equal to such reduction, and (d) the
effect of any purchase price or similar adjustment provisions set forth in the
Purchase Agreement shall not be deemed to be an increase or decrease in the
aggregate consideration payable under the Purchase Agreement and shall not be
deemed to be an amendment or modification to the Purchase Agreement)).

6. The Specified Purchase Agreement Representations shall be true and correct to
the extent required by the Limited Conditionality Provision. The Specified
Representations shall be true and correct in all material respects (without
duplication of any materiality qualifier therein) as of the Closing Date (or
true and correct in all material respects (without duplication of any
materiality qualifier therein) as of a specified date, if earlier). Solely with
respect to the Incremental Term Loan Facility, no Event of Default (as defined
in the Existing Credit Agreement) under Section 8.01(a) or 8.01(j) of the
Existing Credit Agreement shall exist and be continuing on the Closing Date.

7. The Lead Arrangers shall have been offered a period of not less than 15
consecutive business days after the Marketing Period Commencement Date (as
defined below) to seek to syndicate the applicable Facilities (ending on the
business day no later than the Business Day immediately prior to the Closing
Date) (such period, the “Required Marketing Period”), provided that such period
of consecutive business days shall exclude July 2-6, 2018. “Marketing Period
Commencement Date” means the date, which shall be no earlier than the Launch
Date, on which the Borrower has provided the Lead Arrangers with (i) information
of a type customarily provided by a borrower in senior secured bank financing
transactions of this type in order to prepare confidential information
memoranda, including each of the documents set forth in Paragraph 2.c of this
Exhibit C (it being agreed that the Marketing Period Commencement Date shall not
reset to the extent the Closing Date occurs after the Required Marketing Period
requirement has been initially satisfied), and (ii) a customary authorization
letter with respect to the final confidential information memoranda in
connection with the syndication of the Facilities. The Lead Arrangers hereby
acknowledge satisfaction of the requirements in clause (i) of the preceding
sentence with respect to fiscal year ended December 31, 2017. If the Borrower
shall in good faith reasonably believe that the Marketing Period Commencement
Date has occurred, it may deliver to the Lead Arrangers written notice to that
effect (stating when it believes it completed the applicable delivery), in which
case the Marketing Period Commencement Date shall be deemed to have occurred on
the date of the applicable

 

C-3



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT C

to Commitment Letter

 

notice, unless the Lead Arrangers in good faith reasonably believe that the
Marketing Period Commencement Date has not occurred, and, within 3 business days
after their receipt of such notice from the Borrower, the Lead Arrangers deliver
a written notice to the Borrower to that effect (stating with reasonable
specificity the information that has not been delivered), in which case the
Marketing Period Commencement Date shall be deemed to have occurred upon the
delivery by the Borrower of information or provisions reasonably addressing the
points contained in the notice.

Notwithstanding the foregoing, the Required Marketing Period shall be deemed not
to have commenced, if prior to the completion of such period, (A) the Borrower’s
auditor shall have withdrawn its audit opinion with respect to any year end
audited financial statements set forth in the confidential information memoranda
or (B) the Borrower shall have publicly announced any intention to restate any
material financial information included in the confidential information
memoranda or that any such restatement is under consideration, in which case the
Required Marketing Period shall be deemed not to commence unless and until such
restatement has been completed or the Borrower has determined that no
restatement shall be required.

8. All fees required to be paid on the Closing Date pursuant to the Fee Letters
and reasonable and documented out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter (including the fees and expenses
of counsel for the Commitment Parties to the extent invoiced two business days’
in advance) will have been paid , or shall be paid substantially concurrently
with, the initial funding of the Facilities (which amounts may be offset against
the proceeds of the applicable Facilities).

9. The Borrower shall have commenced a consent solicitation to seek consents to
effectuate the Required Amendments to the Existing Credit Agreement no later
than two business days following the date hereof. Upon receipt of the necessary
consents to effectuate the Required Amendments, if received, the Borrower shall
have delivered to the Lead Arrangers the executed Amendment.

 

C-4



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT D

to Commitment Letter

 

PROJECT PHOENIX

REQUIRED AMENDMENTS

$200 Million Senior Secured Incremental First Lien Term Loan Facility

$100 Million Senior Secured Revolving Credit Facility

$1,025 Million Senior Secured First Lien Term Loan Facility

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the commitment letter (the “Commitment Letter”) to which
this Exhibit D is attached.

Required Amendments

The Amendment shall contain, and the Lead Arrangers shall seek to obtain the
requisite consents for, the following amendments (with any changes as mutually
agreed to by the Lead Arrangers and the Borrower) to the Existing Credit
Agreement (such amendments, the “Required Amendments”):

 

  1. Modify Section 2.14(a)(i) of the Existing Credit Agreement to increase the
amount of Incremental Increases (as defined in the Existing Credit Agreement)
permitted thereunder from $100 million to $200 million.

 

  2. Modify Section 2.14(a)(vii)(y) and Section 2.14(d)(i)(B)(2)(y) of the
Existing Credit Agreement to increase the Consolidated Secured Leverage Ratio
therein from 4.00 to 1.00 and from the Closing Date Consolidated Net Leverage
Ratio of 4.77 to 1.00, respectively, to the Consolidated Secured Leverage Ratio
on the date hereof after giving pro forma effect to the consummation of the
Transactions and to permit such ratio to be tested at the time the Purchase
Agreement is entered into rather than when the Incremental Term Loans are
actually incurred (and permit such ratio to be calculated on a pro forma basis
assuming consummation of the Acquisition).

 

  3. Modify Section 2.14(a)(vi) of the Existing Credit Agreement to permit the
incurrence of the Incremental Term Loans subject to Default or Event of Default
existing on the date the Purchase Agreement is entered into and no payment or
bankruptcy Event of Default existing on the Closing Date.

 

  4. Modify Section 2.14(a)(viii) and Section 2.14(d)(i)(B)(3) of the Existing
Credit Agreement to permit the incurrence of the Incremental Term Loans subject
to the Borrower’s certification as to the representations in the Existing Credit
Agreement and the other Loan Documents being true and correct only being
accurate with respect to the Specified Representations.

 

  5. Modify Section 2.14(c) of the Existing Credit Agreement to clarify that the
Incremental Increases in connection with the Transactions shall be effective no
later than the effective date of the Amendment.

 

  6. Modify Section 10.01 of the Existing Credit Agreement to permit existing
Term Loans to be amended to add the benefit of “soft call” prepayment protection
or to increase rate of interest applicable to any Term Loan without the consent
of Lenders thereunder.

 

  7. Modify Section 7.01 of the Existing Credit Agreement to permit Liens
existing on the Acquisition Closing Date securing certain indebtedness that has
been repaid for up to 90 days while the Borrower uses its best efforts to
remove, discharge or otherwise eliminate such Liens.

 

  8. Modify Section 7.03(b)(vii) of the Existing Credit Agreement to permit the
consummation of the Acquisition without requiring compliance with the Pro Forma
Leverage Test (as defined in the Existing Credit Agreement).

 

D-1



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT D

to Commitment Letter

 

  9. Modify Section 7.14 of the Existing Credit Agreement to replace the
covenant therein with the following:

For the benefit of the Revolving Credit Lenders, the Swing Line Lender and the
L/C Issuers only (and the Administrative Agent on their behalf), permit the
Consolidated Net Leverage Ratio of the Borrower and its Subsidiaries as of the
last day of any fiscal quarter of the Borrower to exceed a Consolidated Net
Leverage Ratio to be agreed1, with step-downs to be agreed, if the aggregate
Revolving Credit Exposure (excluding any Revolving Credit Exposure in respect of
any existing Letter of Credit with respect to precious metals or any Letter of
Credit (a) which has been cash collateralized in an amount equal to 103% or more
of the maximum stated amount of such Letter of Credit and (b) which remains
undrawn; provided that the Revolving Credit Exposure in respect of any such
Letters of Credit that have not been cash collateralized as set forth in the
foregoing clause (a) shall only be excluded to the extent the aggregate
Revolving Credit Exposure of all such Letters of Credit excluded pursuant to
this clause (b) does not exceed $5,000,000) outstanding as of the last day of
such fiscal quarter exceeds $0.

 

1  Initial level to be set at a 20% cushion to the Consolidated Net Leverage
Ratio as of the Closing Date.

 

D-2



--------------------------------------------------------------------------------

CONFIDENTIAL   

EXHIBIT E

to Commitment Letter

 

PROJECT PHOENIX

FORM OF SOLVENCY CERTIFICATE

Pursuant to that certain credit agreement, dated as of [            ], 2018 (the
“Credit Agreement”; by and among NN, Inc. (“Borrower”), certain subsidiaries of
Borrower, as Guarantors, the Lenders party thereto from time to time and
SunTrust Bank, in its capacity as administrative agent and collateral agent (in
such capacities, the “Administrative Agent”), the undersigned hereby certifies,
solely in such undersigned’s capacity as Chief Financial Officer of Borrower,
and not individually, as follows:

I am generally familiar with the businesses and assets of Borrower and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of Borrower pursuant to the Credit Agreement.

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans to be made on the date hereof
under the Credit Agreement, on the date hereof, and after giving effect to the
application of the proceeds of such indebtedness:

 

  a. The fair value of the assets of Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b. The present fair saleable value of the property of Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c. Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d. Borrower and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability. Capitalized terms used but
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement, as applicable.

[Remainder of this page intentionally left blank.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as Chief Financial Officer of Borrower, on behalf of
Borrower, and not individually, as of the date first stated above.

 

NN, INC., as Borrower By:  

 

Name:   Title:  